 UNITED STATES DISTRICT COURT
 EASTERN DISTRICT OF NEW YORK
 ----------------------------------------------------------------X
 JAY WINEGARD, on behalf of himself and all
 others similarly situated,
                                              Plaintiff,
                                                                     CASE NO. 1:20-cv-02123-EK-CLP
                    v.

 SOTHEBY’S INC. d/b/a SOTHEBY’S,

                                          Defendant.
 ----------------------------------------------------------------X

                                      NOTICE OF SETTLEMENT

        Plaintiff, JAY WINEGARD, hereby notifies this Court that a settlement in principle has

been reached in the instant action. The parties request that all deadlines be suspended while the

parties finalize a settlement agreement.

 DATED this 1st day of July, 2020.


                                                       Respectfully Submitted,
                                                       By:    /s/ Mitchell Segal
                                                       Mitchell Segal, Esq.
                                                       Law Offices of Mitchell S. Segal, P.C.
                                                       Attorney for Plaintiff
                                                       1010 Northern Boulevard, Suite 208
                                                       Great Neck, New York 11021
                                                       Ph: (516) 415-0100
                                                       Fx: (516) 706-6631
                                                       msegal@segallegal.com
                               CERTIFICATE OF SERVICE

      I HEREBY CERTIFY that a copy of the foregoing instrument was e-filed with the

Clerk of the Court using CM/ECF, this 1st day of July, 2020.

                                                  By:    /s/ Mitchell Segal
                                                        Mitchell Segal, Esq.
                                                             (MS4878)

                                      SERVICE LIST:


Shira M. Blank, Esq.
Epstein Becker & Green P.C.
Attorneys for Defendant
